Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 1 of 27 PageID: 352




                   
              EXHIBIT 
                 12 
                
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 2 of 27 PageID: 353
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 3 of 27 PageID: 354
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 4 of 27 PageID: 355
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 5 of 27 PageID: 356
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 6 of 27 PageID: 357
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 7 of 27 PageID: 358
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 8 of 27 PageID: 359
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 9 of 27 PageID: 360
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 10 of 27 PageID: 361
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 11 of 27 PageID: 362
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 12 of 27 PageID: 363
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 13 of 27 PageID: 364
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 14 of 27 PageID: 365
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 15 of 27 PageID: 366
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 16 of 27 PageID: 367
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 17 of 27 PageID: 368
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 18 of 27 PageID: 369
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 19 of 27 PageID: 370
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 20 of 27 PageID: 371
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 21 of 27 PageID: 372
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 22 of 27 PageID: 373
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 23 of 27 PageID: 374
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 24 of 27 PageID: 375
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 25 of 27 PageID: 376
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 26 of 27 PageID: 377
Case 3:19-cv-04753 Document 1-25 Filed 02/05/19 Page 27 of 27 PageID: 378
